PER CURIAM:
It appearing that the matters giving rise to these appeals are moot, the judgments of the district courts in question are vacated and the causes are remanded to the district courts with direction to dismiss the proceedings as being moot. Cf. United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36; Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-517; Lebus, Regional Director v. Seafarers’ Int’l Union, 5 Cir., 1968, 398 F.2d 281, 283, on the procedure to be followed by the court of appeals in dismissing a case by reason of mootness.
Vacated and remanded with directions.